Name: Commission Regulation (EEC) No 744/89 of 22 March 1989 amending Regulation (EEC) No 886/87 on the notification by the Member States to the Commission of the information relating to imports of dessert apples
 Type: Regulation
 Subject Matter: documentation;  plant product;  tariff policy;  trade
 Date Published: nan

 No L 80/40 Official Journal of the European Communities 23 . 3 . 89 COMMISSION REGULATION (EEC) No 744/89 of 22 March 1989 amending Regulation (EEC) No 886/87 on the notification by the Member States to the Commission of the information relating to imports of dessert apples Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The words 'falling within heading No 08.06 A II of the Common Customs Tariff' in Article 1 of Regulation (EEC) No 886/87 are hereby replaced by 'covered by CN codes 0808 10 91 , 0808 10 93 and 0808 10 99'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3910/87 of 22 December 1987 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (') and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 886/87 (2) stipulates the notifications which the Member States must forward to the Commission to monitor imports of dessert apples ; whereas the tariff description of the products in question should be adapted to take account of the new tariff designation of products introduced by the abovementioned Regulation (EEC) No 3910/87 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 370, 30. 12. 1987, p. 33 . 2) OJ No L 85, 28 . 3 . 1987, p. 16.